IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


THE ESTATE OF RICHARD HAYES AND                : No. 358 EAL 2021
MARY HAYES BY AND THROUGH THE                  :
ADMINISTRATRIX OF HIS ESTATE, MARY             :
HAYES,                                         : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
                    Petitioner                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
COATESVILLE HOSPITAL                           :
CORPORATION, D/B/A BRANDYWINE                  :
HOSPITAL AND THOMAS JEFFERSON                  :
UNIVERSITY HOSPITAL AND THOMAS                 :
JEFFERSON UNIVERSITY HOSPITAL,                 :
INC.,                                          :
                                               :
                    Respondents                :


                                       ORDER



PER CURIAM

     AND NOW, this 4th day of January, 2022, the Petition for Allowance of Appeal is

DENIED.

     Justice Brobson did not participate in the consideration or decision of this matter.